This office action is in response to Applicants’ amendments/remarks received May 17, 2021.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 1-58, 60, 61-113, 116-118, 120-126 are canceled.  Claims 59, 114-115, 119, 127-132, to p-aminobenzyl carbamate (PABC), thrombin, D-Phe-Pip-Arg, FVII, Fc, are under consideration.

Priority:  This application is a CON of U.S. Application 14406163, filed December 5, 2014, now U.S. Patent 10287564, which is a 371 of PCT/US2013/044841, filed June 7, 2013, which claims benefit of provisional application 61/800626, filed March 15, 2013, and provisional application 61/657688, filed June 8, 2012.

Objections and Rejections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 119, 128 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 119 is indefinite because it is dependent on a canceled claim (i.e. claim 116).  Additionally, there appears to be lack of antecedent basis for “the coagulation cascade protease substrate.”  Appropriate correction and/or clarification is requested.
Claim 128 recites half-extending moieties are selected from among others a low complexity polypeptide and PAS.  It is unclear what is meant by a low complexity polypeptide and PAS.  Further clarification is requested.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 59, 114-115, 119, 127-132 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 89, 107-117 of copending Application No. 16228144 (‘144) (reference application) in view of Claeson et al. (previously cited).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the ‘144 application claims are drawn to a method of treating a bleeding disorder comprising administering chimeric proteins comprising an activatable clotting factor (i.e. FVII light chain and FVII heavy chain), an enhancer moiety, a linker, and a non-natural protease cleavage site located between the FVII light chain and FVII heavy chain.  Claims 113-114 of the '144 application recite a self-immolative spacer.  The additional components recited in the instant dependent claims are reasonably recited in the '144 application claims.  Claim 116 of the ‘144 application recites the non-natural protease cleavage site between the FVII light chain and the heavy chain is a thrombin cleavage site.  The ‘144 application claims differ from the instant claims by not explicitly reciting that the non-natural protease cleavage site is a thrombin substrate D-Phe-Pip-Arg (instant claim 119).  However, in view of the noted teachings of Claeson et al., which disclose thrombin substrates have increased affinity and selectivity to a particular enzyme, where D-Phe-Pip-Arg, has affinity for thrombin and is cleaved by thrombin (p. 799), it would have been obvious to incorporate the D-Phe-Pip-Arg peptide suggested by Claeson et al. for the thrombin cleavage site in the chimeric polypeptide of the ‘144 application claims because D-Phe-Pip-Arg is a thrombin substrate having high affinity and also a thrombin cleavage site.  Therefore, one of ordinary skill would have reasonable expectation that it will serve the same purpose as the non-natural protease cleavage site (or thrombin cleavage site) in the chimeric polypeptide of the '144 application claims.    


Reply:  Applicants’ amendments/remarks have been considered but they are not persuasive.
Applicants assert that claim 89 of the ‘144 application limits the enhancer moiety to a soluble Tissue Factor.  Further, the instant claims have been amended to recite that Pep1 is a heavy chain of a clotting factor and Pep2 is the light chain of a clotting factor.  As such, the inclusion of a Tissue Factor in the claims of the ‘144 application render the two claim sets patentably distinct.
Applicants’ remarks are not persuasive.  While the chimeric protein recited in the ‘144 application claims comprises additional moieties, such as the tissue factor, it is noted that the use of open claim language “comprising” in the instant claims does not preclude additional elements/components from being conjugated to the procoagulant compound.  
In this instance, the ‘144 application claims still recites administering a chimeric protein comprising the same elements and features recited in the instant claims, i.e. an activatable clotting factor (i.e. FVII light chain and FVII heavy chain), an enhancer moiety, a linker, and a non-natural protease cleavage site located between the FVII light chain and FVII heavy chain.
Claims 113-114 of the '144 application also recite a self-immolative spacer.  The additional components recited in the instant dependent claims are reasonably recited in the '144 application claims.  Claim 116 of the ‘144 application recites the non-natural protease cleavage site between the FVII light chain and the heavy chain is a thrombin cleavage site, which is recited in instant claim 59.

No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marsha Tsay/Patent Examiner, Art Unit 1656